DETAILED ACTION
	This action is responsive to the following communication: the response filed 2/3/2022.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 1-20 are pending.  

	 
Information Disclosure Statement
The information disclosure statement (IDS) submitted 1/4/2022 has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimers filed on 8/25/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,910,390 and any patent granted on Application Number 17/115007 (which is now Patent Number 11,211,393) has been reviewed and is accepted. The terminal disclaimer has been recorded.
	

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely  one or more vertical structures formed in the first region and extending into the insulating material in the substrate, wherein: each of the one or more vertical structures are electrically isolated; and each of the one or more NAND strings and each of the one or more vertical structures comprise an inner semiconductor channel and an outer dielectric layer.
The allowable claims are supported in at least fig. 8B of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824